Title: General Orders, 16 January 1777
From: Washington, George
To: 



Head-Quarters, Morristown, Jany 16th 1777.
Amboy.Brunswick.


General Court Martial to sit to morrow at 9 o’Clock, for the trial of Capt. Fister and Lieut: Rallwaggon, of the German Battalion. Col. Stricker and such officers of his Regiment, as can give information of the above Gentlemen’s Conduct, for which they were confined, will attend the Court, for that purpose.
The Captain of the Provost is ordered to warn one Serjeant, and 25 Privates, as his guard. Prisoners confined for capital offences will hereafter be committed to his charge, and be by him reported.
